Exhibit 10.1

ARS VI Investor I, LP

c/o Almanac Realty Investors, LLC

1140 Avenue of the Americas, 17th Floor

New York, New York 10036

June 8, 2018

RAIT Financial Trust

Two Logan Square

100 N. 18th Street, 23rd Floor

Philadelphia, PA

Attention: Jamie Reyle

Dear Jamie:

Reference is made to the Extension Agreement dated as of March 12, 2018 (the
“Agreement”), by and among ARS VI Investor I, LP (the “Investor”), on the one
hand, and RAIT Financial Trust, RAIT Partnership, L.P., Taberna Realty Finance
Trust and RAIT Asset Holdings IV, LLC, on the other hand. Capitalized terms used
but not defined herein shall have the meanings ascribed to such terms in the
Agreement.

The Investor hereby agrees to extend the Extended Effective Date Period through
3:00 p.m. (Eastern time) on Wednesday, June 13, 2018.

Nothing contained herein shall be construed as a waiver of any of our rights or
remedies under the Purchase Agreement, Related Documents and applicable law, all
of which are expressly reserved.

 

Sincerely, ARS VI INVESTOR I, LP By:   ARS VI INVESTOR I, GP, LLC, its General
Partner By:   ALMANAC REALTY SECURITIES VI, L.P., its Sole Member By:   ALMANAC
REALTY PARTNERS VI, LLC, its General Partner By:   /s/ Matthew W. Kaplan   Name:
  Matthew W. Kaplan   Title:   President

 

ACKNOWLEDGED AND AGREED: RAIT FINANCIAL TRUST By:   /s/ John J. Reyle   Name:  
John J. Reyle   Title:   Interim CEO, Interim President & General Counsel



--------------------------------------------------------------------------------

RAIT PARTNERSHIP, L.P. By:   RAIT General, Inc., a Maryland corporation, its
General Partner By:   /s/ John J. Reyle   Name:   John J. Reyle   Title:  
Interim CEO, Interim President & General Counsel TABERNA REALTY FINANCE TRUST
By:   /s/ John J. Reyle   Name:   John J. Reyle   Title:   Interim CEO, Interim
President & General Counsel RAIT ASSET HOLDINGS IV, LLC By:   RAIT Partnership,
L.P., a Delaware limited partnership, its sole member By:   RAIT General, Inc.,
a Maryland corporation, its General Partner By:   /s/ John J. Reyle   Name:  
John J. Reyle   Title:   Interim CEO, Interim President & General Counsel

 

2